


Exhibit 10.4
FIRST AMENDMENT TO SUBADVISORY AGREEMENT
THIS FIRST AMENDMENT TO THE SUBADVISORY AGREEMENT (this “Amendment”) dated as of
May 12, 2015, with an effective date of February 9, 2015, is between CAREY
LODGING ADVISORS, LLC, a Delaware limited liability company (the "Advisor") and
CWA, LLC, an Illinois limited liability company (the “Subadvisor”).
W I T N E S S E T H:
WHEREAS, the Advisor and the Subadvisor have entered into that certain
Subadvisory Agreement dated as of September 15, 2010, (as the same may be
amended, modified or supplemented, the “Agreement”); and
WHEREAS, the Advisor and the Subadvisor have agreed to amend the Agreement in
accordance with the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Definitions. All capitalized terms used but not defined herein shall have the
meanings set forth in the Agreement.
2.    Closing. Section 6(a) of the Agreement is hereby deleted in its entirety
and replaced by the following:
(a) Advisor shall reimburse Subadvisor for all expenses (the "”Reimbursable
Expenses”) actually incurred by Subadvisor on Advisor’s or the REIT’s behalf in
connection with the Services and which would be reimbursable under the Advisory
Agreement if incurred by Advisor; provided, however, that (i) the personnel
costs that shall be reimbursed to Subadvisor relating to MGM’s involvement in
asset management activities shall not exceed $50,000 per quarter; and (ii)
notwithstanding anything to the contrary in this Agreement, Advisor shall have
no obligation to reimburse Subadvisor for Reimbursable Expenses unless and until
the REIT reimburses Advisor for such Reimbursable Expenses.
3.    No Further Modification. Except as modified hereby, the Agreement shall
remain in full force and effect, and as modified hereby, the Agreement is
ratified and confirmed in all respects.
4.    Representations and Warranties. the Advisor and the Subadvisor each hereby
represent and warrant that it has full right, power and authority to enter into
this Amendment and that the person executing this Amendment on behalf of the
Advisor and the Subadvisor, respectively, is duly authorized to do so.



 

--------------------------------------------------------------------------------



5.    Counterparts; Electronic Signatures. This Amendment may be executed in one
or more counterparts, each of which shall constitute an original and all of
which when taken together shall constitute one and the same instrument. An
executed facsimile or .pdf of this Amendment may be relied upon as having, and
shall be deemed to have, the same force and effect as an original.
6.    Governing Law. This Amendment shall be governed by the laws of the State
of New York, without giving effect to any principles regarding conflict of laws.




[The remainder of this page is intentionally left blank]











 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to the
Subadvisory Agreement as of the day and year first above written.


CAREY LODGING ADVISORS, LLC
By: CAREY ASSET MANAGEMENT CORP.,
its sole member




By: /s/ Thomas E. Zacharias    
Name: Thomas E. Zacharias
Title:    Managing Director and Chief Operating Officer






CWA, LLC
By: WATERMARK CAPITAL PARTNERS, LLC,
its Managing Member




By: /s/ Michael G. Medzigian    
Name: Michael G. Medzigian
Title:    Chairman and Managing Partner
























